In an action inter alia to recover brokerage commissions, defendant appeals from (1) an order of the Supreme Court, Nassau County, entered May 9, 1975, which granted plaintiff’s motion for partial summary judgment, except from so much thereof as stayed the entry of *790judgment by plaintiff upon the second, fourth and sixth causes of action asserted in its amended complaint, and (2) a judgment of the same court, entered thereon on May 12, 1975, in favor of plaintiff upon its first cause of action alone. Judgment and order affirmed insofar as appealed from, without costs or disbursements, upon the opinion of Mr. Justice Suozzi at Special Term. Hopkins, Acting P. J., Martuscello, Damiani, Christ and Hawkins, JJ., concur.